          Case 1:20-cv-06042-AJN Document 15
                                          12 Filed 11/04/20
                                                   10/28/20 Page 1 of 1




                                                                                   ATTORNEYS AT LAW
                                                                            1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                  NEW YORK, NY 10004
                                                                                    WWW .GRSM.COM

                                                         11/4/20

                                          October 28, 2020


VIA ECF
The Honorable Alison J. Nathan                                                             The initial pretrial conference
United States District Judge                                                               currently scheduled for
                                                                                           November 6, 2020 is hereby
Southern District of New York                                                              adjourned to January 8,
40 Foley Square, Room 2102                                                                 2021 at 3 p.m.
                                                                                           SO ORDERED.
New York, NY 10007
                                                                                                       11/4/20
       Re:     Donna Hedges v. Siena Heights University
               Civil Action No.: 20-cv-6042

Dear Judge Nathan:

       This firm is counsel for Defendant in the above-referenced matter. Pursuant to Your
Honor’s Individual Rule of Practice in Civil Cases 1.D., we write, with the consent of Plaintiff’s
counsel, to respectfully request an adjournment of the conference in this matter, which currently
is scheduled for November 6, 2020. Defendant’s response to the complaint is currently due
November 2, 2020.

        The requested adjournment is necessary due to Defendant’s recent retention of an expert
in this matter who is currently assessing the violations set forth in Plaintiff’s complaint. Before the
parties attend a conference with the Court, the parties believe it is most efficient to receive the
expert’s findings and for Defendant to interpose a response to the Complaint. This represents the
parties’ first request for an adjournment of the scheduled conference.

       We thank the Court for its consideration of this request.

                                                               Respectfully submitted,

                                                               GORDON REES SCULLY
                                                               MANSUKHANI, LLP
                                                               Misty D .Marris
                                                               Misty D. Marris
cc: All Counsel of Record (via ECF)
